DETAILED ACTION
This communication is response to the instant application filed on 01/21/2022.
Claims 1, 11, 19 are independent claims.
Claims 1-20 are pending in this application.
This Action has been made FINAL.

Continuity
This instant application is a continuation (CON.) of the application number 14/955637 filed on 12/01/2015, which is patented number 10,565,209 on 02/18/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,565,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Instant application: 16/734619
Patent No. 10,565,209
1. A method of injecting outlier values into a stream of tuples of a stream computing application, the method comprising: 
gathering a plurality of values of tuples of the stream of tuples; 
determining a normal operating range of values that includes values that are expected to occur within the stream of tuples, wherein all of the plurality of values are within the normal operating range; 
determining an outlier value, wherein the outlier value is outside of the normal operating range of values; 
generating a set of outliers such that each value in the set of outliers moves progressively from a first value near the normal operating range of values toward the outlier value; 
determining the rate of the stream of tuples meets a threshold;

 in response to determining the threshold has been met, injecting, via a tuple, the first value from the set of outliers into the stream of tuples; detecting a reaction to the first value; and injecting, in response to detecting a reaction to the first value, the next value from the set of outlier values.  
wherein the threshold includes a data classification mix of the data in the stream of tuples.  

3. The method of claim 1, wherein: the plurality of values is gathered from a first location of the stream of tuples; and ROC920150285US02Page 37 of 43the first value is injected at the first location.  

4. The method of claim 1, further comprising: detecting a reaction to each value of the set of outlier values as they are injected; and removing, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value from the stream of tuples.  

5. The method of claim 1, further comprising: detecting a reaction to each value of the set of outlier values as they are injected; and determining, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value will remain in the stream of tuples, such that the outlier value continues flowing through the stream of tuples until the outlier value reaches a sink of the stream of tuples.  
6. The method of claim 1, further comprising: determining an injection criterion for outlier injection relating to the stream computing application; detecting the injection criterion in the stream computing application; and injecting the outlier value in response to detecting the injection criterion.  


8. The method of claim 1, wherein the plurality of values is of a window of the stream of tuples.  

9. The method of claim 8, wherein the outlier value is injected into the window within the stream of tuples.  
10. The method of claim 1, wherein the stream of tuples relates to a plurality of data categories, further comprising: determining a data category of the plurality of data categories to evaluate, wherein the plurality of values of tuples are all of the data category, wherein the outlier value is of the data category.

***Claims 11-20 recite the limitations which are similar to the limitations in claims 1-10, and therefore, claims 11-20 are also rejected by the same basis.
[Wingdings font/0xE8] In comparison, claims 11-20 of the instant application are rejected as double patenting subject matter to claims 10-19 of the Patent No. 10,565,209.


gathering a plurality of values of tuples of the stream of tuples; 
determining a normal operating range of values that includes values that are expected to occur within the stream of tuples, wherein all of the plurality of values are within the normal operating range; 
determining an outlier value, wherein the outlier value is outside of the normal operating range of values;
generating a set of outliers such that each value in the set of outliers moves progressively from a first value near the normal operating range of values toward the outlier value; 
determining the rate of the stream of tuples meets a threshold, wherein the threshold includes a rate of tuples that is lower than the average rate of tuples; 
in response to determining the threshold has been met, injecting, via a tuple, the first value from the set of outliers into the stream of tuples; detecting a reaction to the first value; and injecting, in response to detecting a reaction to the first value, the next value from the set of outlier values. 


3. The method of claim 1, further comprising: detecting a reaction to each value of the set of outlier values as they are injected; and removing, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value from the stream of tuples. 
4. The method of claim 1, further comprising:     detecting a reaction to each value of the set of outlier values as they are injected; and determining, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value will remain in the stream of tuples, such that the outlier value continues flowing through the stream of tuples until the outlier value reaches a sink of the stream of tuples. 
5. The method of claim 1, further comprising: determining an injection criterion for outlier injection relating to the stream computing application; detecting the injection criterion in the stream computing application; and injecting the outlier value in response to detecting the injection criterion. 

6. The method of claim 5, wherein the injection criterion relates to the load upon the stream computing application or the values within the stream computing application. 





7. The method of claim 1, wherein the plurality of values is of a window of the stream of tuples.

8. The method of claim 7, wherein the outlier value is injected into the window within the stream of tuples. 
9. The method of claim 1, wherein the stream of tuples relates to a plurality of data categories, further comprising: determining a data category of the plurality of data categories to evaluate, wherein the plurality of values of tuples are all of the data category, wherein the outlier value is of the data category. 

***Claims 10-19 recite the limitations which are similar to the limitations in claims 1-9, and therefore, claims 10-19 are also rejected by the same basis.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-20 are directed to a method, a system, and a computer program product for injecting outlier values into a stream of tuples of a stream computing application including gathering values of tuples of the stream to generate and inject a set of outlier value via determining an outlier value outside of the normal operating range of values that meet the threshold, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding claim 1, the claim recites language of: 
“gathering a plurality of values of tuples of the stream of tuples; 
determining a normal operating range of values that includes values that are expected to occur within the stream of tuples, wherein all of the plurality of values are within the normal operating range; 
determining an outlier value, wherein the outlier value is outside of the normal operating range of values; 
generating a set of outliers such that each value in the set of outliers moves progressively from a first value near the normal operating range of values toward the outlier value; 
determining the rate of the stream of tuples meets a threshold; 
in response to determining the threshold has been met, injecting, via a tuple, the first value from the set of outliers into the stream of tuples; 
detecting a reaction to the first value; and
injecting, in response to detecting a reaction to the first value, the next value from the set of outlier values.”

In fact, the steps of “determining a normal operating range of values…”, “determining an outlier value…”, “generating a set of outliers…”, “determining the rate…”, and “detecting a reaction…”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). For example, the steps of “determining…” “generate…”, “detecting…” limitations, in the context of this claim, encompass using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04; and Analysis under Step 2A (Prong 1)). 
**** Similar analysis to independent claims 11, and 19, respectively

The remaining limitations in claims 1, 11, and 19 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.   The additional limitations/elements: “a processor” of “a computer”, and “memory”/“a computer readable storage medium” in claims 11 and 19 to perform the above indicated steps of the “determining…” “generating…”, and “detecting…” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of see Mayo, 566 U.S. AT 84.  Next, the additional limitations The additional limitation of “gathering a plurality of values of tuples of the stream of tuples”, “injecting, …, the first value…”, and “injecting,…, the next value…” are the generic computing functions that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)) (Analysis under Step 2A (Prong 2)).

Independent claims 1, 11, and 19 do not include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor” of “a computer”, and “memory”/“a computer readable storage medium” in claims 11 and 19, which are known as the generic computing components to perform the computing functions of the above indicated of “determining…”, “generate…”, “detecting…” steps amount no more than mere instructions to apply the exception using the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system.  Next, the additional limitations of “gathering a plurality of values of tuples of the stream of tuples”, “injecting, …, the first value…”, and “injecting,…, the next value…” which represent an insignificant extra solution activity. These claim limitations generally describe the e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d)) (Analysis under Step 2B).
**** Similar analysis to independent claims 11 and 19, respectively.

Claims 2-10, 12-18, and 20 depend on independent claims 1, 11, and 19 and include all the limitations of claims 1, 11, and 19; and therefore, claims 2-10, 12-18 and 20 recite the same abstract idea (e.g., mental processes) as well.

Regarding dependent claim 2, the claim recites further additional limitation of “wherein the threshold includes a data classification mix of the data in the stream of tuples,” which is not integrated into a practical application. The claim language provides only further definition of “the threshold”, which is directed towards the abstract idea and does not amount to significantly more. The additional element, e.g., “a data classification mix of the data in the stream of tuples” represents as the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea about the data classification mix as meeting Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 3, the claim recites additional limitations of “wherein: the plurality of values is gathered from a first location of the stream of tuples; and ROC920150285US02Page 37 of 43the first value is injected at the first location” do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as an abstract idea. The additional limitations are a generic functions that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 4, the claim recites additional limitation of “detecting a reaction to each value of the set of outlier values as they are injected”, as drafted, is 
The additional limitation of “removing, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value from the stream of tuples” do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as an abstract idea. The additional limitations is an insignificant extra solution activity that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

detecting a reaction to each value of the set of outlier values as they are injected; and determining, in response to detecting a reaction to each value of the set of outlier values as they are injected, the outlier value will remain in the stream of tuples, such that the outlier value continues flowing through the stream of tuples until the outlier value reaches a sink of the stream of tuples,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “detecting…” and “determining…”, in the context of this claim, encompass in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 6, the claim recites additional limitation of “determining an injection criterion for outlier injection relating to the stream detecting the injection criterion in the stream computing application,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitations “determining…” and “detecting…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04). 
The additional limitation “injecting the outlier value in response to detecting the injection criterion” is a generic functions that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 7, the claim recites additional limitations of
“wherein the injection criterion relates to the load upon the stream computing application or the values within the stream computing application,” which is not integrated into a practical application. The claim language provides only further the injection criterion” which relates to the load data/value, which is directed towards the abstract idea and does not amount to significantly more. The additional element, e.g., “the stream computing application” represents as the generic computer components that are well-understood, routine, conventional activity.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 8, the claim recites additional limitations of
“wherein the plurality of values is of a window of the stream of tuples,” which is not integrated into a practical application. The claim language provides only further definition of “the plurality of values is of a window of the stream of tuples” which is directed towards the abstract idea and does not amount to significantly more. The additional element, e.g., “a window” represents as the generic computer components that are well-understood, routine, conventional activity. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  


Regarding dependent claim 9, the claim recites additional limitations of
“wherein the outlier value is injected into the window within the stream of tuples,” which is not integrated into a practical application. The claim language provides only further definition of “the outlier value is injected into the window of the stream of tuples” which is directed towards the abstract idea and does not amount to significantly more. The additional element “..is injected into a window…” is well-understood, routine, conventional activity. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 10, the claim recites additional limitation of “…determining a data category of the plurality of data categories to evaluate, …,” as drafted, is a process that, under its broadest reasonable interpretation, covers 
The further additional limitations “wherein the plurality of values of tuples are all of the data category, wherein the outlier value is of the data category” are a generic functions as definition values and outlier value are the data category that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field of data gathering in the category, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Regarding dependent claims 12-14, 16-18, and 20, the claims are essentially the same or at least similar recitation as claims 2-10 except that they set forth the claimed invention as a system and computer program product rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 2-10.

“wherein the reaction relates to a capacity of the processor,” which is not integrated into a practical application. The claim language provides only further clarification of “the reaction” that relates to “a capacity of the processor” which is directed towards the abstract idea and does not amount to significantly more. The additional element “a capacity of the processor” represents as the generic computer components that are well-understood, routine, conventional activity in the computing technical field. Thus, mere instructions to apply an exception using at least generic computer component, e.g., “the processor”, cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
For at least above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Response Arguments
Referring to the Double Patenting rejections
Referring to the claim rejections under 35 U.S.C. 101 to claims 1-20:  the Applicant’s arguments (see Remarks, pages 8-13 of 14) have been fully considered, but are not persuasive as the following reasons:
Analysis under Step 2A, Prong I: (See MPEP 2106.04)
According to 2019 PEG, Examiner realized that independent claim 1 recites the limitations of: 
“1. (Original) A method of injecting outlier values into a stream of tuples of a stream computing application, the method comprising:
gathering a plurality of values of tuples of the stream of tuples;
determining a normal operating range of values that includes values that are expected to occur within the stream of tuples, wherein all of the plurality of values are within the normal operating range;
 determining an outlier value, wherein the outlier value is outside of the normal operating range of values;
 generating a set of outliers such that each value in the set of outliers moves progressively from a first value near the normal operating range of values toward the outlier value;
determining the rate of the stream of tuples meets a threshold;
in response to determining the threshold has been met, injecting, via a tuple, the first value from the set of outliers into the stream of tuples;
detecting a reaction to the first value; and 
injecting, in response to detecting a reaction to the first value, the next value from the set of outlier values.”

As analysis, the steps of “determining a normal operating range of values…”, “determining an outlier value…”, “generating a set of outliers…”, “determining the rate…”, and “detecting a reaction…”, as drafted, are processes in the human mind but for the recitation of generic computer’s component(s). For example, the steps of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04; and Analysis under Step 2A (Prong 1)). 
Therefore, the claim is directed to a judicial exception, such as falling in one of the three groupings of abstract idea.  
Examiner also submits that a similar analysis to independent claims 11, and 19, respectively

Analysis under Step 2A, Prong II: (See MPEP 2106.05 (a)-(c), and (e)-(h))
The remaining limitations in claims 1, 11, and 19 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.   The additional limitations/elements: “a processor” of “a computer”, and “memory”/“a computer readable storage medium” in claims 11 and 19 to perform the above indicated steps of the “determining…”, “determining…”, “generating…”, “determining…”, and “detecting…” data are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of injecting outlier values into a stream of tuples of a stream computing application) such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.   Plus, the additional limitations of “gathering a plurality of values of tuples of the stream of tuples”, “injecting, …, the first value…”, and injecting,…, the next value…” are the generic computing functions that are insignificant extra solution activities and that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
Even though Applicant disclosed the further limitations in the specification at the particular paragraphs [0011-12] and [0073] (see Remarks, pages 11 and 12) when considered as a whole, but no details of how these limitations in the claims 1, 11, and 19 are done beyond merely implementation (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331-32 (Fed. Cir. 2017), e.g., “Without an explanation of the mechanism for how the result is accomplished,…”.  
***Examiner’s note:  it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claims and only the claims form the metes and bounds of the invention and consider for examining purpose.  See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).

Analysis under Step 2B: (See MPEP 2106.05(d))
Examiner respectfully submits that the independent claims 1, 11, and 19 do not include additional elements/limitations such that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as not “well-understood, routine, conventional”. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor” of “a computer”, memory”/“a computer readable storage medium” in claims 11 and 19, which are known as the generic computing components to perform the computing functions of the above indicated steps including “determining…”, “generate…”, “detecting…” amount no more than mere instructions to apply the exception using the generic computing components as known by a skill artisan (i.e., as a generic processor performing a generic computer function/instructions, see Mayo, 566 U.S. AT 84).  Next, the additional limitations of “gathering”, “injecting”, and “injecting” which represent insignificant extra solution activity because these claim limitations generally describe the gathering/collecting and injecting data/values of the set of outliers that meet a predetermined/predefined threshold. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because obtaining/gathering, and/or transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
For at least above reasons, the rejections are maintained.

Allowable Subject Matter
Claims 1-20 will be allowable if the claims overcome the Double Patenting rejections AND the 35 U.S.C. 101 rejections as well as set forth above in details.
The claims are considered allowable subject matter in comparing the subject matter recites in claims 1-19 of the parent application which is patented number 10,565,209 (see NOA mailed on 10/04/2019 at pages 2-3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169